                Case 7:14-cv-06271-JCM Document 179 Filed 10/23/20 Page 1 of 1
                                                                                               on




                                          Southern District of New York
              BRIAN D. PETTIFORD


                         v.                                                         14-cv-06271 (JCM)

         THE CITY OF YONKERS, ET AL.




       Westchester County District Attorney's Office, 111 Dr. Martin Luther King, Jr. Boulevard,
       White Plains, New York 10601
                                         (Name of person to whom



        All "Investigative Fund Receipts" contained in the City of Yonkers Police Department's CI 173's confidential
        informant file that was retained by the Westchester County District Attorney's Office pursuant to its Public
        Integrity Investigation #2016PI-0025.

       Ansa Assuncao, LLP
       707 Westchester Avenue, Suite 309
       White Plains, New York 10604




                                                                                                     Brian D. Pettiford

Ansa Assuncao, LLP, 707 Westchester Avenue, Suite 309, White Plains, New York 10604
